—In an action to recover damages, inter alia, for legal malpractice and overcharges for services rendered, the plaintiff appeals from an order and judgment (one paper) of the Supreme Court, Westchester County (Burrows, J.), entered June 8, 1993, which granted the defendants’ motion to dismiss the complaint pursuant to CPLR 3211 (a) (7).
Ordered that the order and judgment is affirmed, with costs.
The various claims asserted by the plaintiff failed to state cognizable causes of action (see, CPLR 3211 [a] [7]), were brought prematurely, or failed to allege any damages resulting from the defendants’ allegedly tortious conduct (see, Lauer v Rapp, 190 AD2d 778). Thompson, J. P., Miller, O’Brien, Santucci and Joy, JJ., concur.